             Case 20-34682 Document 788 Filed in TXSB on 04/12/21 Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                         )
    In re:                                                               )   Chapter 11
                                                                         )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                          )   Case No. 20-34682 (DRJ)
                                                                         )
                                                                         )
                              Debtors.                                   )   (Jointly Administered)
                                                                         )
                                                                         )   Re: Docket No. 165

              SUPPLEMENTAL DECLARATION OF MATTHEW RAY IN SUPPORT
                OF THE DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
                 (A) AUTHORIZING THE RETENTION AND EMPLOYMENT OF
              PORTAGE POINT PARTNERS, LLC AS RESTRUCTURING ADVISOR
             TO THE DEBTORS AND DEBTORS IN POSSESSION, EFFECTIVE AS OF
              THE PETITION DATE, (B) DESIGNATING MATTHEW RAY AS CHIEF
              RESTRUCTURING OFFICER, AND (C) GRANTING RELATED RELIEF

             I, Matthew Ray, being duly sworn, hereby state as follows:

             1.     I am a Founder and Managing Partner of Portage Point Partners, LLC

(“Portage Point”), a consulting firm that has significant experience in providing financial advisory

services both in- and out-of-court, and enjoys an excellent reputation for services it has rendered

on behalf of debtors and creditors throughout the United States.

             2.     On October 27, 2020, the Debtors filed the Debtors’ Application for Entry of an

Order (A) Authorizing the Retention and Employment of Portage Point Partners, LLC as

Restructuring Advisor to the Debtors and Debtors in Possession, Effective as of the Petition Date,

(B) Designating Matthew Ray as Chief Restructuring Officer, and (C) Granting Related Relief (the



1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ claims and noticing agent at https://cases.stretto.com/bouchard. The location of the
      Debtors’ service address is: 58 South Service Road, Suite 150, Melville, NY 11747.



KE 76119332
         Case 20-34682 Document 788 Filed in TXSB on 04/12/21 Page 2 of 7




“Application”)2 [Docket No. 165]. In support of the Application, the Debtors filed the Declaration

of Matthew Ray in Support of Debtors’ Application for Entry of an Order (A) Authorizing the

Retention and Employment of Portage Point Partners, LLC as Restructuring Advisor to the

Debtors and Debtors in Possession, Effective as of the Petition Date, (B) Designating Matthew

Ray as Chief Restructuring Officer, and (C) Granting Related Relief, which was attached to the

Application as Exhibit B [Docket No. 165, Ex. B] (the “Original Declaration”). On November 23,

2020, the Court entered the Order (A) Authorizing the Retention and Employment of Portage Point

Partners, LLC as Restructuring Advisor to the Debtors and Debtors in Possession, Effective as of

the Petition Date, (B) Designating Matthew Ray as Chief Restructuring Officer, and (C) Granting

Related Relief (the “Retention Order”) [Docket No. 243].

        3.       In connection with the Application, the Retention Order, and the Original

Declaration, I submit this supplemental declaration (the “Supplemental Declaration”) to provide

additional disclosures as required under Bankruptcy Rules 2014 and 2016.3 Unless otherwise

stated in this Supplemental Declaration, I have personal knowledge of the facts set forth herein.

                                     Portage Point’s Disinterestedness

        4.       In connection with its retention by the Debtors in these chapter 11 cases, Portage

Point undertook a robust review to determine whether it had any conflicts or other relationships

that might cause it not to be disinterested or to hold or represent an interest adverse to the Debtors.

Specifically, Portage Point obtained from the Debtors and/or their representatives the names of




2
    Capitalized terms used but not defined herein will have the meanings ascribed to such terms in the Application.
3
    Certain of the disclosures herein relate to matters within the personal knowledge of other professionals at Portage
    Point and are based on information provided by them.


                                                          2
        Case 20-34682 Document 788 Filed in TXSB on 04/12/21 Page 3 of 7




individuals and entities that may be parties in interest in these chapter 11 cases (the “Potential

Parties in Interest”).

        5.      Portage Point performed a robust search of present and former clients of Portage

Point for connections to the Potential Parties in Interest in these chapter 11 cases, and certain

connections were disclosed in the Original Declaration. Portage Point has been informed of certain

additional Potential Parties in Interest to these chapter 11 cases. Such parties are listed on

Schedule 1 attached hereto.

        6.      Based on a review of the Potential Parties in Interest listed on Schedule 1, Portage

Point represents that, to the best of its knowledge, Portage Point knows of no fact or situation that

would represent a conflict of interest for Portage Point with regard to the Debtors. Given this, to

the best of my knowledge, information, and belief, Portage Point neither holds nor represents any

interest adverse to the Debtors’ estates and remains a disinterested party. Further, all disclosures

made in the Original Declaration pertaining to Portage Point’s conflict check process and

relationships with parties in interest are incorporated herein by reference and are fully applicable

to the parties listed on Schedule 1 hereto.

        7.      On March 30, 2021, I purchased a residential home located in the state of Michigan

from Ryan Blaine Bennett, one of the lead attorneys from Kirkland & Ellis LLP, the firm retained

as counsel to the Debtors (the “Michigan Transaction”). The Michigan Transaction was conducted

at arm’s length and unrelated to the Debtors and these chapter 11 cases.

        8.      If Portage Point discovers additional information that requires disclosure, Portage

Point will promptly file a supplemental disclosure with this Court as required by Bankruptcy

Rule 2014. Portage Point reserves the right to supplement this Declaration in the event that Portage




                                                 3
       Case 20-34682 Document 788 Filed in TXSB on 04/12/21 Page 4 of 7




Point discovers any facts bearing on matters described in this Supplemental Declaration regarding

Portage Point’s employment by the Debtors.

Dated: April 12, 2021
Houston, Texas
                                         /s/ Matthew Ray
                                         Matthew Ray
                                         Founder and Managing Partner
                                         Portage Point Partners, LLC




                                               4
Case 20-34682 Document 788 Filed in TXSB on 04/12/21 Page 5 of 7




                             Schedule 1

               List of Potential Parties in Interest
        Case 20-34682 Document 788 Filed in TXSB on 04/12/21 Page 6 of 7



Lenders & Lienholders                      Martin Midstream GP
                                           Martin Midstream GP LLC
JMB Capital Partners                       Medalist Corp.
                                           MG Auto Center Inc.
Other Parties                              National Vision Administrators LLC
                                           Nautical Chart Supply Inc.
Gulf Marine Repair                         Nextlevel Information Solutions
Babson, Bryce                              NJ E-Z Pass
Bailey, Christopher                        Northwest Registered Agent Inc.
Drawbridge Special Opportunities Fund LP   Optimum 7801Cable Pm
Dunham, Robert                             Piccolo Restaurant LLC
Hall, Roger                                Pilots’ Association for the Bay & River Delaware,
Houston NFL Holdings LP                    The
Paulsboro Refining Co. LLC                 Podell Schwartz Schechter & Banfield LLP
Peaslee, Justin                            Poesl Marine Corp.
Roberts, Lonnie                            Port Ship Service Inc.
T&T Offshore Inc.                          Prudential Group Insurance
Yellow Fin Marine Consulting LLC           Quadient Leasing USA Inc.
ABS Nautical Systems LLC                   ReadyRefresh
ADP Inc.                                   Royal Oaks Country Club
Aetna Inc.                                 Schlam Stone & Dolan LLP
Airweld Inc.                               Sir Speedy Inc.
American Express Co.                       Sivori, William
Answering Service Care                     Smc Aviation Inc.
Avondale Marine LLC                        South Brooklyn Marine
Badke, John                                South Brooklyn Marine Terminal
Benic, Boric                               St. Petersburg, City of (FL)
Bizzuka                                    Staten Island Homeport
Boeing Digital Solutions                   Tolls by Mail
Chevron Leesville                          Total Quality Logistics LLC
De Girolamo, Mary                          Total Technology Solutions Ltd.
Delaware River Harbor Pilots               Tsakos, Theofanis
Didier, Gerard                             Valero Marketing & Supply Co.
DNV GL AS                                  Violations Processing Center
DNV GL USA Inc.                            Wheatley Hills Golf Club Inc.
ExcelAire LLC                              Xerox Corp.
ExxonMobil                                 Zuclich, Robert
E-Z Pass
Faller, Paul                               Professionals
Federal Insurance Co.
FedEx Corp.                                Stroock, Stroock & Lavan
FM:Systems Inc.                            Lowenstein Sandler
Gawrych, Michael                           Lugenbuhl, Wheaton, Peck, Rankin & Hubbard
GKG Law PC                                 Morrison Cohen, LLP
Gulf Marine Warehouse                      Seward & Kissell
Hall, Roger                                Reed Smith LLP
Harbor Pilots of NY NJ LLC                 McGlinchey Stafford LLP
Hauser, Jeffrey                            King & Jurgens
Hobe Sound Golf Club                       Milbank
Hutchison, John A.                         Chalos & Co, P.C.
ISR Swim Angels                            ECM Maritime Services, LLC
Jerry’s Car Care Center Inc.               Adams & Reese LLP
K&L Gates LLP                              Bland & Partners PLLC
Lafayette, Parish of (LA), Tax Collector   Broward, County of (FL), Attorney’s Office
Loetterle, Richard                         Cain & Skarnulis PLLC
Marine Towing of Tampa LLC                 Cozen O’Connor
            Case 20-34682 Document 788 Filed in TXSB on 04/12/21 Page 7 of 7



Frilot LLC
Fulbright Tower
Hofmann & Schweitzer
Jones Walker LLP
Julian & Seele PC
Kennedy Lillis Schmidt & English
Kilmer Crosby & Quadros PLLC
Linebarger Goggan Blair & Sampson LLP
Liskow & Lewis
Mclauchlan Law Group LLC, The
Meyner & Landis LLP
Nicoletti Hornig & Sweeney
Schouest Bamdas Soshea & Benmaier PLLC
Simms Showers LLP
Staines Eppling & Kenney LLC
Tabak Mellusi & Shisha LLP
Vaughn & Ramsey PLLC
Westerman Ball Ederer Miller Zucker &
Sharfstein LLP
Winstead PC

Landlords

Northeastern Air Management Corp.


Utilities

Cablevision Lightpath, Inc
Optimum
Satcom Direct, Inc
Unique Sanitation Co., Inc
Verizon
Aviation Spectrum Resources, Inc




                                          -2-
